Citation Nr: 1111801	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  08-32 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include major depressive disorder (MDD) and posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from December 1948 to August 1952.

In an August 2006 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, denied service connection for PTSD (claimed as nerves, nightmares, depression, and stress) and entitlement to a TDIU.  In a November 2006 rating decision, the RO confirmed the denial of entitlement to a TDIU.  In November 2006, a notice of disagreement (NOD) was received.  A statement of the case (SOC) was issued in July 2007.  In July 2007, a VA Form 9, substantive appeal, was received.  Thus, an appeal was perfected to the Board of Veterans' Appeals (Board).  

In an April 2008 rating decision, service connection for major depressive disorder (claimed as depression and anxiety) was denied.  

In May 2008, a supplemental statement of the case as to the issues of service connection for PTSD and entitlement to a TDIU was sent to the Veteran.  In a May 2008 statement signed by the Veteran, he stated that he was withdrawing his appeal as to the issues of service connection for PTSD and entitlement to a TDIU.  See 38 C.F.R. § 20.204.  However, he indicated that he was continuing his appeal for service connection for MDD claimed as depression and anxiety.  

In July 2008 and thereafter, the Veteran stated that he did not in fact wish to withdraw his appeal for a TDIU, but in an August 2008 letter, the RO told him that his claim had already been withdrawn.  As the Veteran's statements were received more than one year after the August and November 2006 rating decisions, the statements could not reinstate the appeal.  His attempt to reinstate the appeal for a TDIU was untimely.  See 38 C.F.R. § 20.204(c).  

An SOC as to the issue of service connection for MDD was sent to the Veteran in September 2008.  A VA Form 9, substantive appeal, was received in October 2008.  Thus, that matter was perfected to the Board.  

In a September 2009 rating decision, entitlement to TDIU was again denied and the Veteran timely disagreed with that action.  An SOC was issued in November 2010, and the Veteran timely perfected an appeal of that claim.

In January 2010, the Veteran again indicated that he was seeking service connection for PTSD.  In a May 2010 rating decision, that claim was denied on the basis that new and material evidence had not been submitted.  The Veteran has not appealed that determination.

Thus, entitlement to service connection for MDD is on appeal before the Board, from the August 2006 rating decision.  That rating decision denied service connection for PTSD claimed as nerves, nightmares, depression, and stress.  While the Veteran withdrew the PTSD aspect of the claim, he stated that he wanted to continue his appeal for service connection for a major depressive disorder claimed as depression and anxiety.  The scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  

The issue of entitlement to a TDIU is also properly before the Board, on appeal from the September 2009 rating decision.  Finally, the Board also finds that the matter of service connection for PTSD is on appeal.  As the Veteran again raised the issue of service connection for PTSD in January 2010, this matter which was formerly adjudicated separately is now considered encompassed within this claim and addressed below.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The issue of service connection for MDD on appeal has been recharacterized as shown on the front page on this decision as service connection for a psychiatric disability to include MDD and PTSD.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A major depressive disorder and other associated psychiatric disorders (other than PTSD) are attributable to service.  


CONCLUSION OF LAW

MDD and other associated psychiatric disorders (other than PTSD) were incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in May 2006, December 2007, April 2009, and January 2010 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above, as well as the Dingess elements.  

Regarding the duty to assist, the RO has obtained the Veteran's available service, VA, and private treatment records.  The Veteran was also afforded an adequate  VA examination, as discussed in more detail below.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Further, VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must show: (1) the existence of a present disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during the service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir. 2004).  

There must be competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by either lay or medical evidence, as the situation dictates; and competent evidence as to a nexus between the inservice injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with §4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.303(f).  

The following provisions apply to claims for service connection of PTSD diagnosed during service or based on the specified type of claimed stressor:

(1) If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(2) If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(3) If a stressor claimed by the Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

(4) If the evidence establishes that the Veteran was a prisoner-of-war under the provisions of §3.1(y) of this part and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

(5) If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than a veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The Veteran argues that he has PTSD as a result of noncombat stressors during service.  Specifically, he asserts that he saw wounded and dead persons while assisting medics.  He has clarified that he assisted medics (rather than that he was a medic) and that his military specialty was a mail carrier.  He also maintains that his other stressor was sustaining a gunshot wound to the left foot while on leave and not in combat.  That injury resulted in toe amputations which are service connected.  

In July 2007, the RO made a formal finding that there was a lack of information to corroborate his claimed stressors for PTSD; however, it appears that his gunshot wound stressor was not considered.  Nevertheless, that stressor is clearly documented in the record.  In fact, the only service treatment record of record is the one reflecting his gunshot wound.  The remainder of his service treatment records was apparently destroyed in a fire at the National Personnel Records Center in St. Louis, Missouri in July 1973.  Under such circumstances, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The Board has reviewed all of the medical opinions of record and there is no medical opinion which diagnoses PTSD and attributes that diagnosis to the gunshot wound incident which is in fact documented.  

The VA and private post-service medical records variously diagnose the Veteran as having PTSD, MDD, an anxiety disorder or generalized anxiety disorder (GAD), a seasonal affective disorder, and other psychiatric impairments.  VA records dated from 2004 to 2006 reflect complaints of depression and anxiety.  Chronic depression and chronic anxiety were diagnosed at that time.  

In January 2006, Vincent L. Fromke, M.D., indicated that the Veteran had impairment of his nervous system and noted that he was depressed at certain times.  He also stated that the Veteran had a seasonal affective disorder.  

Also in January 2006, Larry M. Mason, M.D., stated that the Veteran had a history of multiple symptoms and paranoid etiology.  A fear of the war since Korea was noted.  It was also indicated that he Veteran had a long history of recurring problems with depression and had "depression, stress, and nerves."

In March 2008, the Veteran was afforded a VA examination.  The claims file was reviewed.  His past diagnoses of GAD and depressive disorder were noted.  The private and VA records were discussed.  With regard to his military history, the examiner stated that the Veteran had been deployed to Korea and then to Japan.  The Veteran stated that he had assisted the medics in a Tokyo hospital and afterwards was a mail carrier.  He reported that his anxiety and depression started during service in Korea in 1948.  A mental status examination yielded diagnoses of MDD, recurrent with psychotic features, and associated panic disorder with agoraphobia.  The presence of dementia, not otherwise specified, was noted to be age-related.  

The examiner provided an opinion that if the Veteran was able to substantiate his mental condition before and after his service in Korea by family and friends, then his depression and anxiety would be service connection (i.e., related to service).  

Thereafter, the Veteran submitted letters from family members and friends.  His two sisters indicated that before service, he was happy and easy going.  However, upon returning home from Korea, he was different.  He had lost interest in the things that had made him happy before going into the military.  He had lost interest in hunting fishing, church, friends, family, work, and basically all social functions.  His siblings all thought that this would pass, but it never did.  They stated that he had continued to struggle with emotional problems and just seemed depressed, had periods of depression, and acted as if he had lost hope.  His wife also submitted a statement.  She made clear that she did not really know the Veteran prior to service, but afterwards, he had struggled with emotional problems including depression and anxiety.  She provided examples to support her statements.  

Thereafter, VA records continued to variously diagnose the Veteran as having depression, anxiety, and PTSD.  

In January 2009, Dr. Fromke related that he believed the Veteran and found him to be very honest.  He stated that he had treated the Veteran for his anxiety, emotional distress ad his nervousness which had worsened over the years.  He believed that the Veteran had PTSD.  He had no doubt that the Veteran's psychiatric problems began in the military.  

In March 2009, Dr. Mason stated that the Veteran had a "significant anxiety depressive syndrome."  Also, in March 2009, Gary Upchurch, O.D., the Veteran's eye doctor and friend stated that the Veteran exhibited anxiety, stress, and depression.  He emphasized the Veteran's honestly and credibility as a person and stated that he was believable when the Veteran stated that it began in the military.  Dr. Upchurch related that when the Veteran talked to him about his military experiences, he was very emotional.  He reported that the Veteran suffered from depression.  

Several letters were also received from Mr. E.H.C., a friend, who indicated that the Veteran had been suffered from depression, anxiety, and PTSD for years, and his problems began in service, as supported by his family members' statements.  

In July 2009, Dr. Fromke stated that the Veteran had traumatic stress disorder related to his military service.  

As noted, the majority of the service treatment records have been destroyed.  Post-service, the Veteran has been diagnosed with multiple psychiatric diagnoses.  The Veteran's report of being around wounded and dead has not been verified.  However, his statements are not inconsistent with his service.  See 38 U.S.C.A. § 1154(a).  He was clearly shot in the foot, albeit not in a combat situation, during service.  Also, significantly, he reports that both anxiety and depression started during service, to include as related to these incidents.  

The only physician who appears to have had the opportunity to review the Veteran's full and accurate history was the March 2008 VA examiner.  As this examiner had such an opportunity, and also performed a mental status examination, that opinion is the most probative relative to the Veteran's appropriate diagnosis.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  That VA examiner provided an opinion that the Veteran currently has MDD with psychotic features, and associated panic disorder with agoraphobia.  The examiner indicated that if the Veteran was able to substantiate his mental condition before and after his service in Korea by family and friends, then his depression and anxiety would be service connection (i.e., related to service).  The Veteran has in fact substantiated the nature of his mental state before and after service via statements from his family, as requested by the VA examiner.  It was essentially indicated that the Veteran did not have psychiatric symptoms prior to service, but exhibited observable symptoms once he was separated from the military, including depression and anxiety, both of which were competently observed by his siblings and wife right after his discharge, and from that time forward.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Also, turning to the Veteran's own self-report of anxiety and depression having their onset during service and continuing from that time onward, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

The Veteran has made competent statements regarding being anxious and depressed since service.  He is credible in his statements as they are consistent with the medical evidence and other lay evidence.  Both the medical and lay evidence not only support his reports of symptoms, but they attest to his honest nature.  The substance of their statements is found to be credible and reliable by the Board, particularly since the lay and medical evidence is all consistent in content regarding his nature.  As such, the Board finds this evidence to be probative.  

Therefore, the Board finds that the most probative evidence regarding current diagnosis and etiology is the March 2008 examination, as supported by the lay and other evidence of record.  The Veteran's MDD with related psychiatric disorders are attributable to service.  This examiner did not diagnose the Veteran with PTSD and the Board, as noted, finds the diagnoses within that report to be the most probative.  In this case, the VA examination in the most complete examination of record with regarding to discussion of the Veteran's history.  Therefore, the Board accepts that PTSD is not among the Veteran's psychiatric diagnoses.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

It is also significant to note that there is no negative medical opinion in this case.  All competent medical evidence, as supported by competent lay evidence, tends to show that the Veteran's psychiatric disorders had their onset either during service or that they are etiologically related to service.  If the Board accepts the lay evidence provided by the Veteran, his family, and his friends, and the opinions of his physicians to be credible, then it is established that his current psychiatric diagnoses are related to service.  The Board has found the pertinent evidence to be credible and thus probative.  Accordingly, service connection for MDD and other associated psychiatric disorders is warranted.  


ORDER

Service connection for MDD and other associated psychiatric disorders (other than PTSD) is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Board has granted service connection for MDD and other associated psychiatric disorders.  The RO must now assign the disability rating and reconsider entitlement to TDIU.  Any recent VA treatment records should be obtained, and the Veteran should be scheduled for an appropriate VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Issue a rating decision implementing the Board's award of service connection for MDD and other associated psychiatric disorders.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Nashville VA Healthcare System, dated from May 2010 forward.

3.  Thereafter, schedule the Veteran for an appropriate VA examination(s).  The claims folder should be made available to and reviewed by the examiner(s).  All indicated tests should be performed.

The examiner should state whether it is at least as likely as not (50% or greater probability) that the Veteran's major depressive disorder and other associated psychiatric disorders, residuals of a left foot injury due to a gunshot wound, arthritis of the right knee, and arthritis of the left knee render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

All findings, conclusions, and opinions must be supported by a clear rationale.

4.  Finally, readjudicate the claim for a TDIU.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


